Title: To George Washington from Robert Howe, 27 January 1781
From: Howe, Robert
To: Washington, George


                        
                            Sir
                            Ringwood 27th Jany 1781
                        
                        In obedience to your Excellency’s commands I arrived at this place yesterday evening and found that the
                            Mutineers were returning to their huts. Col. Dayton had offered them pardon for their offences provided they immediatly
                            would put themselves under the Command of their officers and would behave in future consistent with that Subordination so
                            essential to Military discipline. To this they Seemingly acceeded but Soon demonstrated by their Conduct that they were
                            actuated by motives exceedingly distinct from those they had professed, for tho’ in Some respects they would Suffer a few
                            particular officers to have influence over them, yet it was by no means the Case in general, and what they did do, appeared rather like following advice than obeying command. arrived at their huts they
                            condescended once to parade when ordered, but were no sooner dismissed than Several officers were insulted, and, One had a
                            bayonet put to his breast, and upon the man’s being Knocked down for his insolence a musket was fired, which being their alarm signal & most of them paraded in arms. In short their whole behaviour was
                            Such as cried aloud for chastisement and made it evident that they had only returned to their huts as a place more
                            Convenient for themselves where they meant to negotiate with the Committee appointed (previous to their mutiny) to inquire
                            into their grievances and to which they thought to have dictated their own terms. having long been convinced that in Cases
                            of insurgency no medium lay either for Civil or Military bodies between dignity and Servility but Coertion, and that no
                            other method could be possibly fallen upon without the deepest wound to Service, I instantly determined to adopt it. we
                            marched from Ringwood about midnight, and having by the assistance of Colonels Shrieve & Barber made myself
                            acquainted with the Situation of their encampment I thought it proper to occupy four different positions about it. Lt Col.
                            Commr Sprout with one party and a piece of artillery was ordered to take post on their left. Lt Col. Miller with another
                            party and two pieces on their right; Major Oliver with his men in front of their encampment; Major Throop with his in the
                            rear of it. Major Morris, who with the New hampshire detachment had been ordered to Pompton by the way of Kings ferry and
                            was arrived, was directed to post himself upon the Charlottenburg road about half a mile above the first bridge. thus was
                            every avenue Secured, and in this position the Mutineers found us when daylight appeared. Col. Barber of the Jersey line
                            was Sent to them with orders immediatly to parade without arms and to march to the ground pointed out for them. Some
                            Seemed willing to Comply, but others exclaimed: What! No conditions. then if we are to die, it is as well to die where we
                            are as any where else. Some hesitation happening among them Co. Sprout was directed to advance and only five minutes given
                            the mutineers to Comply with the orders which had been Sent them. this had its effect, and they, to a man, marched without
                            arms to the ground appointed for them. the jersey officers gave a list of those they thought the most atrocious offenders,
                            upon which I desired them to Select three, (one of each regiment) which was accordingly done. A Field Court Martial was
                            presently held and they received Sentence of death by the unanimous decree of the Court. two of them were excuted on the
                            Spot, the third I have reprieved because the officers inform me that they were guided in their naming him more by his
                            having been the Commanding officer of the party than from any Circumstances of aggravation in his own Conduct, and because
                            it appeared in evidence that tho he had been compelled to take the Command he had endeavoured to prevail upon the men to
                            return to their duty. these reasons, Sir, induced me to Spare him, which I am persuaded your Excellency will approve. I
                            thought it would have a good effect to appoint the executioners from among those most active in the mutiny. After the
                            execution the officers were ordered to parade the men regimentally to divide them into platoons, each officer to take his
                            platoon—in this Situation they were directed to make & made proper concessions in the face of the troops to their
                            officers, and to promise by future good Conduct to attone for past offences. I then Spoke to them by platoons representing
                            to them in the Strongest terms I was Capable of the heinousness of their guilt as well as the folly of it, in the outrage
                            they had offered to that civil authority to which they owed obedience and which it was their incumbent duty to Support and
                            maintain. they shewed the fullest sense of their guilt and Such Strong marks of Contrition that I think I may venture to
                            pledge my Self for their future good conduct.
                        I take pleasure in expressing, Sir, the warmest approbation of the Conduct of the detatchments of every line
                            detailed for this command the rapid march made by each of the Several routs they took in very inclement weather, through
                            a depth of Snow and upon an occasion which from the nature of it nothing but a Sense of duty and love of their Country could
                            render pleasing are very meritorious instances of their patriotism as well as of their Zeal for Service. I have the honour
                            to be with the greatest respect Sir Your Excellency’s Most obedient and Most humble servant,
                        
                            Robert Howe
                        
                    